A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                11/14/2019                                               1
                                                                                CT Log Number 536631410
        TO:      Gabriela Lopez
                 UBER TECHNOLOGIES, INC.
                 1455 Market St Fl 4
                 San Francisco, CA 94103-1355


        RE:      Process Served in Virginia

        FOR:     UBER TECHNOLOGIES, INC. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  KIMBERLY ANN MCCABE, PLTF. vs. VAUGHN PATTON, DFT. // TO: UBER
                                          TECHNOLOGIES, INC.
        DOCUMENT(S) SERVED:               Summons, Complaint
        COURT/AGENCY:                     Loudoun County Circuit Court, VA
                                          Case # 107CL0011852400
        NATURE OF ACTION:                 Personal Injury - Vehicle Collision - 12/07/2016
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
        DATE AND HOUR OF SERVICE:         By Process Server on 11/14/2019 at 15:55
        JURISDICTION SERVED:              Virginia
        APPEARANCE OR ANSWER DUE:         Within 21 days after such service
        ATTORNEY(S) / SENDER(S):          Peter C. Burnett
                                          Burnett Et Williams, P.C.
                                          105 Loudoun Street, S.E.
                                          Leesburg, VA 20175
                                          703-777-1650
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 11/15/2019, Expected Purge Date:
                                          11/20/2019

                                          Image SOP

                                          Email Notification, CLAIMS LIT intake@uber.com

                                          Email Notification, Gabriela Lopez gabriela.lopez@uber.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        For Questions:                    866-665-5799
                                          SouthTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / JN
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
                               COMMONWEALTH OF VIRGINIA




                                        LOUDOUN CIRCUIT COURT
                                               Civil Division
                                       18 E MARKET ST/P0 BOX 550
                                        LEESBURG VA 20178-0550
                                              (703) 777-0270

                                                 Summons


        To: UBER TECHNOLOGIES INC                                           Case No. 107CL00118524-00
             SERVE: CT CORPORATION SYSTEM
             4701 COX ROAD STE 285
             GLEN ALLEN VA 23060-6808



         The party upon whom this summons and the attached complaint are served is hereby notified
         that unless within 21 days after such service, response is made by filing in the clerk's office
         of this court a pleading in writing, in proper legal form, the allegations and charges may be
         taken as admitted and the court may enter an order, judgment, or decree against such party
         either by default or after hearing evidence.
        Appearance in person is not required by this summons.

         Done in the name of the Commonwealth of Virginia on,Wednesday, November 13, 2019

         Clerk of Court: GARY M CLEMENS

                                 by        l54/40144t.     /011.44td4411
                                                         (CLERK/DEPUTY CLERK)


    Instructions:



Hearing Official:




                    SETH R LINDBERG
Attorney's name:    703-777-1650
                    105 LOUDOUN STREET SE
                    LEESBURG VA 20175
VIRGINIA:

                    IN THE CIRCUIT COURT OF LOUDOUN COUNTY

KIMBERLY ANN MCCABE

       Plaintiff

V.                                                   Civil Action No.               Q14
VAUGHN PATTON
1900 Lyttonsville Rd., Apt. 1306
Silver Spring, Maryland 20910

       Defendant

UBER TECHNOLOGIES, INC.
R/A: National Registered Agents Inc.                                                                .r.r
                                                                                                    •""''
4701 Cox Rd., Ste. 285
Glenn Allen, VA 23060-0000                   1                                             13       k11

        Defendant                            ]                                 I           Ce?
                                                                               = <.•'      NI
                                                                               r)          ...J
                                         COMPLAINT

               Plaintiff, Kimberly Ann McCabe ("Ms. McCabe"), by counsel, moves for

judgment against Defendant, Vaughn Patton ("Mr. Patton"), and Uber Technologies, Inc., jointly

and severally, on the grounds and in the amount set forth below:

                          ALLEGATIONS COMMON TO ALL COUNTS

       I.     On December 7, 2016, Mr. Patton, while acting within the course and scope of his

employment as a driver for Uber, carelessly, recklessly, and/or negligently collided with Ms.

McCabe.

       2.     At all times relevant to this complaint, Mr. Patton is and was a natural person and

upon information and belief is a resident of Montgomery County, Maryland.
        3.     At all times relevant to this Complaint, Uber Technologies, Inc. ("Uber") is and

was a Delaware corporation with its principal office and place of business in San Francisco,

California that is authorized to do business in the Commonwealth of Virginia.

        4.     Uber is a common carrier providing a ride service for a fee to various member of

the traveling public in Virginia, including Mr. Patton's passenger who paid a fee for a ride on

December 7, 2016, which ride was provided by Uber by and through its employee, agent, or

representative, Mr. Patton.

        5.     Individuals in need of transportation download Uber's smartphone application

and use that application to make a transportation request.

        6.     Uber disseminates prospective passenger's ride requests to a software application

on the smart phone of the employee driver. The software matches that passenger with an Uber

driver who picks them up and drives them to their intended destination.

       7.      Uber requires its drivers, including Mr. Patton at the time of the accident

described in this Complaint, to follow route directions prescribed by Uber.

        8.     Uber also calculates the fare. The fare includes a base rate, rates for estimate time

and distance of the route, and the current demand for rides in the area. See, Uber, How are fares

calculated?, https://help.uber.com/riders/article/how-are-fares-calculated?nodeId=d2d43bbc-

f4bb-4882-b8bb-4bd8acf03a9d (last accessed Nov. 27, 2018).

       9.      Passengers pay for the ride through the application with a credit card. Uber then

pays a portion of that collected fare to the driver and retains the balance.




                                                  2
        10.     On December 7, 2016 Ms. McCabe was operating a 2011 Buick Enclave and was

heading east on the exit ramp from Route 267 to Ashburn Village Boulevard, in Loudoun

County, Virginia.

        11.     At this same time, Mr. Patton was operating a 2014 Chevrolet Cruze southbound

on Ashburn Village Boulevard in also in Loudoun County, Virginia.

        12.     Ms. McCabe proceeded through the toll plaza toward the intersection ("the

intersection") of the Route 267 exit ramp, Ashburn Village Boulevard, Mooreview Parkway, and

Old Ryan Road.

        13.     This intersection has a four-way stop controlled with stop signs for all roads and

for all travel lanes.

        14.     Ms. McCabe came to a stop as obligated by the stop sign controlling her lane.

Then, she made sure that the intersection was clear as she proceeded into the intersection.

        15.     After Ms. McCabe had entered the intersection, Mr. Patton proceeded into the

intersection without stopping or yielding to oncoming traffic.

        16.     Mr. Patton entered the intersection coming from Ms. McCabe's left.

        17.     At all relevant times, Ms. McCabe had the right of way over Mr. Patton.

        18.     Mr. Patton failed to yield, stop, or slow his vehicle as Ms. McCabe legally

proceeded through the intersection.

        19.     Mr. Patton's vehicle struck the front end of Ms. McCabe's vehicle.

        20.     After the initial collision, the vehicles collided a second time before coming to

rest.

        21.     Ms. McCabe was injured in the crash.


                                                  3
        22.       As a result of causing the collision, Mr. Patton was charged with failure to stop or

yield in violation of Va. Code 46.2-821 (1950, as amended).

        23.       Mr. Patton prepaid the fine for this offense.

        24.       By prepaying the fine, Mr. Patton admitted his guilt in causing the accident.

        25.       At the time and place aforesaid, it was the duty of Mr. Patton to operate his

vehicle with reasonable care and with due regard for the safety of others using the road,

including Ms. McCabe.


                                     COUNT I - NEGLIGENCE

       26.       The allegations in paragraphs 1 through 25 of this Complaint are incorporated by

reference and are realleged as if set forth in full.

       27.       At all times relevant to this Complaint, Mr. Patton, while acting within the scope

of his employment as a driver for Uber, operated his automobile and provide the Uber ride in

such a careless, negligent, and reckless manner so as to inflict serious injury to Ms. McCabe.

       28.       At the time and place of the complained incident Mr. Patton was under a duty of

reasonable care to, without limitation:

              a. Keep his Uber vehicle and/or his actions under proper control;

              b. Operate the Uber vehicle in a reasonable and appropriate way, particularly with in

                 obeying the applicable motor vehicle laws of the Commonwealth of Virginia;

             c. React as a reasonable person would have reacted to avoid an injury-causing

                 incident; and

             d. Otherwise using reasonable care in driving, giving due regard to all surrounding

                 circumstances, conditions, persons, vehicles, and traffic laws.

                                                   4
        29.       Notwithstanding such duties of reasonable care, Mr. Patton was careless,

negligent, and/or failed to reasonable in at least one or more of the following respects:

              a. Failing to yield the right of way;

              b. Failing to stop at a stop sign;

              c. Failing to keep his Uber vehicle and/or his own actions under proper control;

              d. Failing to operate his Uber vehicle in a reasonable and appropriate way,

                  particularly in obeying the applicable motor vehicle laws of the Commonwealth

                  of Virginia;

              e. Failing to react as a reasonable person would to avoid an injury-causing incident;

                 and

              f. Otherwise failing to use reasonable care in driving, giving due regard to all

                 surrounding circumstances, conditions, persons, vehicles, and traffic laws.

       30.       As a direct and proximate result of the aforesaid reckless, careless, and/or

negligent actions and omissions and/or his failure to use utmost care in the operation of the

common carrier vehicle for and on behalf of LTber by Mr. Patton, Ms. McCabe has suffered and

will suffer and has incurred and will incur, both in the past and in the future:

              a. Severe, serious and debilitating physical injuries (including, without limitation,

                 permanent injuries) and adverse effects on her health;

              b. Physical pain and mental anguish;

              c. Disfigurement and associated humiliation and embarrassment;

              d. Inconvenience;

              e. Expenses for medical care and treatment and related expenses; and


                                                      5
               f. Lost wages.

         31.      At all times relevant to this action, Mr. Patton was Uber's employee or agent.

         32.      At all times relevant to this action, Mr. Patton was acting within the scope of his

employment or agency with Uber.

         33.      Uber is liable for the injuries proximately caused by Mr. Patton's negligence

under the doctrine of respondeat superior.


                       COUNT II- NEGLIGENT MISREPRESENTATION

         34.      The allegations in paragraphs 1 through 25 of this Complaint are incorporated by

reference and are realleged as if set forth in full.

         35.     At all times relevant to this Complaint Uber, and its owners, managers,

employees, and representatives, including Mr. Patton, specifically and expressly represented to

Ms. McCabe, that among other things: "Uber is dedicated to keeping people safe on the road.

Our technology enables us to focus on riders and drivers safety before, during, and after every



        36.      Uber, and/or its owners, managers, employees, or representatives, including Mr.

Patton, made the representations and assurances as alleged in paragraph 30, and failed to exercise

due and reasonable care and competence in communicating and carrying out and/or following

through on those representations and assurances to Ms. McCabe, as well as other drivers,

passengers, and/or potential customers.




  See, Uber, Uber is dedicated to keeping people safe on the road, https://www.uber.com/en-17/blog/safety-trinidad/
(last accessed Nov. 27, 2018).
                                                         6
          37.   As a member of the public, Ms. McCabe justifiably relied upon the

representations alleged in paragraph 30, and as a direct and proximate result thereof Ms. McCabe

suffered and will continue to suffer great injury and harm, including those injuries and damages

previously alleged.

                WHEREFORE, Kimberly Ann McCabe, demands judgment against Vaughn

Patton and Uber Technologies, Inc., jointly and severally, in the sum of $650,000.00, and the

costs herein expended, with interest from the date of injury pursuant to Va. Code Ann. § 8.01-

382 (1950, as amended), and such other and further relief as this Court may deem just and

proper.

                THE PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY




                                                    KIMBERLY ANN MCCABE
                                                    By Counsel




             ett (VSB No 7222)
Donald S. Culkin (VSB o. 30140)
Seth R. Lindberg (VSB No. 80620)
Matthew E. Bass (VSB No. 83631)
BURNETT & WILLIAMS, P.C.
105 Loudoun Street, S.E.
Leesburg, Virginia 20175
(703) 777-1650
Facsimile (703) 777-9833
Counsel for Plaintiff




                                               7
